Exhibit 10.17

THIRD AMENDMENT TO

CREDIT AGREEMENT

THIRD AMENDMENT, dated as of March 23, 2010 (this “Amendment”), to the Credit
Agreement, dated as of May 15, 2007 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among the lenders
identified on the signature pages thereof (such lenders, together with their
respective successors and permitted assigns, are referred to hereinafter each
individually as a “Lender” and collectively as the “Lenders”), Wells Fargo
Capital Finance, Inc. (f/k/a Wells Fargo Foothill, Inc.), a California
corporation, as the arranger and administrative agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity, “Agent”),
Dune Energy, Inc., a Delaware corporation (“Parent”), and each of Parent’s
Subsidiaries identified on the signature pages thereof as a Borrower (such
Subsidiaries, together with Parent, are referred to hereinafter each
individually as a “Borrower”, and individually and collectively, jointly and
severally, as the “Borrowers”), and each of Parent’s Subsidiaries identified on
the signature pages thereof as a Guarantor (such Subsidiaries are referred to
hereinafter each individually as a “Guarantor”, and individually and
collectively, jointly and severally, as the “Guarantors”; and together with
Borrowers, each a “Loan Party” and collectively, the “Loan Parties”).

WHEREAS, the Loan Parties, the Agent and the Lenders agree to modify the Credit
Agreement on and subject to the terms set forth herein;

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:

1. Definitions. Any capitalized term used herein and not defined shall have the
meaning assigned to it in the Credit Agreement.

2. Amendments.

(i) New Definitions. Schedule 1.1 of the Credit Agreement is hereby amended by
adding the following definitions, in appropriate alphabetical order:

“‘Payable Reserve” means, as of any date of determination, the amount of
reserves that Agent has established in respect of accounts payable of Loan
Parties that remain outstanding for more than 10 days past due date. The Agent
shall adjust the Payable Reserve on the first day of each month (or more
frequently as Agent determines in its sole discretion).”

““Third Amendment” means the Third Amendment to Credit Agreement, dated as of
March 23, 2010, among the Borrowers, the Guarantors, the Agent and the Lenders.”

“‘Third Amendment Effective Date” means the date on which the Third Amendment
shall become effective in accordance with its terms.”

(ii) Activation Instruction. Schedule 1.1 of the Credit Agreement is hereby
amended by deleting the definition of “Activation Instruction” in its entirety.



--------------------------------------------------------------------------------

(iii) Applicable Margin. Schedule 1.1 of the Credit Agreement is hereby amended
by deleting the definition of “Applicable Margin” in its entirety.

(iv) Base Rate. Schedule 1.1 of the Credit Agreement is hereby amended by
amending and restating the definition of “Base Rate” in its entirety to read as
follows:

“Base Rate” means the greater of (a) the rate of interest announced, from time
to time, within Wells Fargo at its principal office in San Francisco as its
“prime rate”, with the understanding that the “prime rate” is one of Wells
Fargo’s base rates (not necessarily the lowest of such rates) and serves as the
basis upon which effective rates of interest are calculated for those loans
making reference thereto and is evidenced by the recording thereof after its
announcement in such internal publications as Wells Fargo may designate and
(b) 1.00%.”

(v) Borrowing Base. Schedule 1.1 of the Credit Agreement is hereby amended by
amending and restating the definition of “Borrowing Base” in its entirety to
read as follows:

“Borrowing Base” means, as of any date of determination, the result of:

(a) 65% of the PV-10 of the Proved Developed Producing Reserves of Borrowers
(i) that are subject to a Mortgage and UCC financing statements that in each
case create a first priority perfected Lien in such Oil and Gas Properties in
favor of Agent for the benefit of Lenders, (ii) for which Agent shall have
received land records/and or title searches and abstracts of Oil and Gas
Properties of such Oil and Gas Properties, the form and substance of which shall
be satisfactory to Agent and (iii) for which Agent has received title opinions
or updated title opinions (together with reliance letters with respect to
previously issued title opinions) of such Oil and Gas Properties with respect to
the Hydrocarbon Interests therein, the form and substance of which shall be
satisfactory to Agent, minus

(b) the sum of (i) the Bank Product Reserve, (ii) the Payable Reserve and
(iii) the aggregate amount of reserves, if any, established by Agent under
Section 2.1(b).”

(vi) EBITDA. Schedule 1.1 of the Credit Agreement is hereby amended by amending
and restating the definition of “EBITDA” in its entirety to read as follows:

““EBITDA” means, with respect to any fiscal period, Parent’s and its
Subsidiaries’ consolidated net income (or loss), plus (i) interest expense,
depreciation, depletion and amortization of assets (including goodwill and other
intangible assets); federal, state, local and foreign taxes; costs and expenses
for seismic, geological, and geophysical services performed in the course of oil
and gas exploration; accretion of asset retirement expenses, proved property
impairment, share based compensation, oil and gas exploration expenses; gain on
sale of oil and gas properties, other non-cash items and extraordinary or
non-recurring items; restructuring costs (including employee relocation costs)
and integration expenses and charges that are identified at the time of closing
of any acquisition as resulting from such acquisition (including, without
limitation, cash severance payments and facility closures); any non-cash gains,
losses or charges on any hedging agreement resulting from the requirements of
SFAS 133,

 

2



--------------------------------------------------------------------------------

for the first three (3) months after the Third Amendment Effective Date,
severance costs actually incurred in an aggregate amount not to exceed $500,000;
minus (ii) extraordinary gains, any income tax benefit, other income and
interest income. For the purposes of calculating EBITDA for any period of four
consecutive fiscal quarters (each, a “Reference Period”), if at any time during
such Reference Period (and after the Closing Date) Parent or any of its
Subsidiaries shall have made a Permitted Acquisition, EBITDA for such Reference
Period shall be calculated after giving pro forma effect thereto in accordance
with Regulation S-X promulgated under the Exchange Act or in such other manner
acceptable to the Agent as if the Permitted Acquisition occurred on the first
day of such Reference Period.”

(vii) LIBOR Rate. Schedule 1.1 of the Credit Agreement is hereby amended by
amending and restating the definition of “LIBOR Rate” in its entirety to read as
follows:

“LIBOR Rate” means, for each Interest Period for each LIBOR Rate Loan, the
greater of (i) the rate per annum determined by Agent by dividing (a) the Base
LIBOR Rate for such Interest Period, by (b) 100% minus the Reserve Percentage
and (ii) 1.00%. The LIBOR Rate shall be adjusted on and as of the effective day
of any change in the Reserve Percentage.

(viii) NYMEX Strip Price. Schedule 1.1 of the Credit Agreement is hereby amended
by amending and restating the definition of “NYMEX Strip Price” in its entirety
to read as follows:

“NYMEX Strip Price” means the lower of (i) as of any date of determination
(A) for the 24 month period commencing with the month in which the date of
determination occurs, the average of the 24 succeeding monthly futures contract
prices, commencing with the month during which the determination date occurs,
for each of the appropriate crude oil and natural gas categories included in the
most recent Reserve Report provided by Borrowers to Agent pursuant to
Section 5.2, as quoted on the NYMEX, and (B) for period after such 24 month
period, the average of the quoted prices for the period from and including the
13th month in such 24 month period through the 24th month in such period;
provided, that if the NYMEX no longer provides futures contract price quotes or
has ceased to operate, the future contract prices used shall be the comparable
futures contract prices quoted on such other nationally recognized commodities
exchange as Agent shall designate and (ii) the Wells Fargo “Base Case” pricing
for each of the appropriate crude oil and natural gas categories included in the
most recent Reserve Report.”

(ix) Section 2.1 (Revolver Advances). Section 2.1(a) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

“(a) Subject to the terms and conditions of this Agreement, and during the term
of this Agreement, each Lender with a Revolver Commitment agrees (severally, not
jointly or jointly and severally) to make advances (“Advances”) to Borrowers in
an amount at any one time outstanding not to exceed such Lender’s Pro Rata Share
of an amount equal to the lesser of (i) the Maximum Revolver Amount less the
Letter of Credit Usage at such time less the Payable Reserve at such time, and
(ii) the Borrowing Base at such time less the Letter of Credit Usage at such
time.”

 

3



--------------------------------------------------------------------------------

(x) Section 2.6 (Interest Rates). Sections 2.6(a) and (b) of the Credit
Agreement are hereby amended and restated in its entirety to read as follows:

“2.6 Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations.

(a) Interest Rates. Except as provided in Section 2.6(c), all Obligations
(except for undrawn Letters of Credit and except for Bank Product Obligations)
that have been charged to the Loan Account pursuant to the terms hereof shall
bear interest on the Daily Balance thereof as follows (i) if the relevant
Obligation is an Advance that is a LIBOR Rate Loan, at a per annum rate equal to
the LIBOR Rate plus 5.00%, (ii) if the relevant Obligation is an Advance that is
a Base Rate Loan, at a per annum rate equal to the Base Rate plus 5.00%, and
(iii) otherwise, at a per annum rate equal to the Base Rate plus 5.00%.

(b) Letter of Credit Fee. Borrowers shall pay Agent (for the ratable benefit of
the Lenders with a Revolver Commitment, subject to any agreements between Agent
and individual Lenders), a Letter of Credit fee (in addition to the charges,
commissions, fees, and costs set forth in Section 2.12(e)) which shall accrue at
a rate per annum equal to 3.50% times the Daily Balance of the undrawn amount of
all outstanding Letters of Credit.”

(xi) Section 2.7 (Cash Management). Section 2.7 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

“2.7 Cash Management.

(a) Loan Parties shall and shall cause each of their Subsidiaries to
(i) establish and maintain cash management services of a type and on terms
satisfactory to Agent at one or more of the banks set forth on Schedule 2.7(a)
(each a “Cash Management Bank”), and shall request in writing and otherwise take
such reasonable steps to ensure that all of their and their Subsidiaries’
Account Debtors forward payment of the amounts owed by them directly to such
Cash Management Bank, and (ii) deposit or cause to be deposited promptly all of
their Collections (including those sent directly by their Account Debtors to
Loan Parties or their Subsidiaries) into a bank account in a Loan Party’s name
(a “Cash Management Account”) at one of the Cash Management Banks.

(b) Each Cash Management Bank shall establish and maintain Cash Management
Agreements with Agent and Loan Parties. Each such Cash Management Agreement
shall provide, among other things, that (i) the Cash Management Bank will comply
with any instructions originated by Agent directing the disposition of the funds
in such Cash Management Account without further consent by Loan Parties or their
Subsidiaries, as applicable, (ii) the Cash Management Bank has no rights of
setoff or recoupment or any other claim against the applicable Cash Management
Account, other than for payment of its service fees and other charges directly
related to the administration of such Cash Management Account and for returned
checks or other items of payment, and (iii) it will forward by daily sweep all
amounts in the applicable Cash Management Account to the Agent’s Account.

(c) So long as no Default or Event of Default has occurred and is continuing,
Administrative Borrower may amend Schedule 2.7(a) to add or replace a Cash

 

4



--------------------------------------------------------------------------------

Management Bank or Cash Management Account; provided, however, that (i) such
prospective Cash Management Bank shall be reasonably satisfactory to Agent, and
(ii) prior to the time of the opening of such Cash Management Account, a Loan
Party (or its Subsidiary, as applicable) and such prospective Cash Management
Bank shall have executed and delivered to Agent a Cash Management Agreement.
Loan Parties (or their Subsidiaries, as applicable) shall close any of their
Cash Management Accounts (and establish replacement cash management accounts in
accordance with the foregoing sentence) promptly and in any event within 30 days
of notice from Agent that the creditworthiness of any Cash Management Bank is no
longer acceptable in Agent’s reasonable judgment, or as promptly as practicable
and in any event within 60 days of notice from Agent that the operating
performance, funds transfer, or availability procedures or performance of the
Cash Management Bank with respect to Cash Management Accounts or Agent’s
liability under any Cash Management Agreement with such Cash Management Bank is
no longer acceptable in Agent’s reasonable judgment.

(d) Each Cash Management Account shall be a cash collateral account subject to a
Control Agreement.

(xii) Section 2.8 (Crediting Payments). Section 2.8 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

“2.8 Crediting Payments.

(a) The receipt of any payment item by Agent (whether from transfers to Agent by
the Cash Management Banks pursuant to the Cash Management Agreements or
otherwise) shall not be considered a payment on account unless such payment item
is a wire transfer of immediately available federal funds made to the Agent’s
Account or unless and until such payment item is honored when presented for
payment. Should any payment item not be honored when presented for payment, then
Loan Parties shall be deemed not to have made such payment and interest shall be
calculated accordingly. Anything to the contrary contained herein
notwithstanding, any payment item shall be deemed received by Agent only if it
is received into the Agent’s Account on a Business Day on or before 2:00 p.m.
(Georgia time). If any payment item is received into the Agent’s Account on a
non-Business Day or after 2:00 p.m. (Georgia time) on a Business Day, it shall
be deemed to have been received by Agent as of the opening of business on the
immediately following Business Day.

(b) Agent shall be entitled to charge Borrowers for one (1) Business Days of
‘clearance’ at the rate then applicable under Section 2.6 to Advances that are
Base Rate Loans on all Collections that are received by Parent and its
Subsidiaries (regardless of whether forwarded to Agent). This across-the-board
one (1) Business Day clearance charge on all Collections of Parent and its
Subsidiaries is acknowledged by the parties to constitute an integral aspect of
the pricing of the financing of Borrowers and shall apply irrespective of
whether or not there are any outstanding monetary Obligations; the effect of
such clearance charge being the equivalent of charging interest on such
Collections through the completion of a period ending one (1) Business Days
after the receipt thereof. The parties acknowledge and agree that the economic
benefit of the foregoing provisions of this Section 2.8(b) shall be for the
exclusive benefit of Agent.”

 

5



--------------------------------------------------------------------------------

(xiii) Section 3.3 (Term). Section 3.3 of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:

“3.3 Term. This Agreement shall continue in full force and effect for a term
ending on the earlier of (a) March 31, 2011, and (b) the date that is 90 days
prior to the earliest date on which any principal amount of the Second Secured
Notes is scheduled to become due and payable or is required to be prepaid or
redeemed, in each case in accordance with the terms of the Second Secured Note
Indenture (such earlier date, the “Maturity Date”). The foregoing
notwithstanding, the Lender Group, upon the election of the Required Lenders,
shall have the right to terminate its obligations under this Agreement
immediately and without notice upon the occurrence and during the continuation
of an Event of Default.”

(xiv) Title Work. The following new Section 5.23 is hereby added to the Credit
Agreement to read as follows:

“5.23 Title Work. No later than 60 days after the Third Amendment Effective Date
(or 90 days after the Third Amendment Effective Date if such time period is
extended in writing (including by electronic mail) by the Agent in its sole
discretion), with respect to the Oil and Gas Properties of the Borrowers (other
than the Comite and South Florence oil and gas fields), deliver to the Agent
title information, including without limitation, title searches, title
abstracts, title reports, and/or title opinions or updates to title opinions
(together with reliance letters with respect to previously issued title
opinions) setting forth a status of title satisfactory to Agent of such Oil and
Gas Properties with respect to the Hydrocarbon Interests therein.”

(xv) Audited Financials. The following new Section 5.24 is hereby added to the
Credit Agreement to read as follows:

“5.24 Audited Financials. No later than 3 Business Days after the Third
Amendment Effective Date, Borrowers shall have delivered to Agent consolidated
and consolidating financial statements of Parent and its Subsidiaries for fiscal
year 2009, audited, in the case of consolidated financial statements, by
independent certified public accountants reasonably acceptable to Agent and
certified, without any qualifications (including any (A) “going concern” or like
qualification or exception, (B) qualification or exception as to the scope of
such audit, or (C) qualification which relates to the treatment or
classification of any item and which, as a condition to the removal of such
qualification, would require an adjustment to such item, the effect of which
would be to cause any noncompliance with the provisions of Section 6.16), by
such accountants to have been prepared in accordance with GAAP (such audited
financial statements to include a balance sheet, income statement, and statement
of cash flow and, if prepared, such accountants’ letter to management), together
with a Compliance Certificate.”

 

6



--------------------------------------------------------------------------------

(xvi) Ad Valorem and Severance Taxes; Royalties. The following new Section 5.25
is hereby added to the Credit Agreement to read as follows:

“5.25 Ad Valorem and Severance Taxes; Royalties (a) Cause all ad valorem taxes
assessed against their Oil and Gas Properties or any part thereof and all
production, severance and other taxes assessed against, a measure by, production
or the value, or proceeds, of the production therefrom, that are due or payable
by, or imposed, levied, or assessed against any Loan Parties, their
Subsidiaries, or any of their respective assets, to be paid in full, before
delinquency or before the expiration of any extension period, except to the
extent that the validity of any such tax or assessment shall be the subject of a
Permitted Protest and (b) cause all royalties, overriding royalties,
compensatory royalties and other payments due from or in respect of Hydrocarbon
production from or allocable to the Oil and Gas Properties of Parent or any of
its Subsidiaries, that are due or payable by any Loan Parties or their
Subsidiaries, to be paid in full, before delinquency, in accordance with the
terms of the applicable Material Contracts and applicable law, except to the
extent that the validity of any such royalty or other payment shall be the
subject of a Permitted Protest.”

(xvii) Section 6.16 (Financial Covenants). Section 6.16 of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:

“6.16 Financial Covenants.

(a) Minimum EBITDA. Fail to achieve EBITDA, measured on a month-end basis, of at
least the required amount set forth in the following table for the applicable
period set forth opposite thereto:

 

Applicable Amount

  

Applicable Period

$2,871,927   

For the 1 month period

ending February 28, 2010

$5,926,070   

For the 2 month period

ending March 31, 2010

$8,697,935   

For the 3 month period

ending April 30, 2010

$12,298,870   

For the 4 month period

ending May 31, 2010

$15,479,172   

For the 5 month period

ending June 30, 2010

$18,858,648   

For the 6 month period

ending July 31, 2010

$23,224,603   

For the 7 month period

ending August 31, 2010

$27,464,455   

For the 8 month period

ending September 30, 2010

 

7



--------------------------------------------------------------------------------

$31,876,694   

For the 9 month period

ending October 31, 2010

$36,191,674   

For the 10 month period

ending November 30, 2010

$40,950,069   

For the 11 month period

ending December 31, 2010

$45,945,081   

For the 12 month period

ending January 31, 2011

$47,200,804   

For the 12 month period

ending February 28, 2011

(b) Minimum Net Production. Have aggregate Hydrocarbon production (with one
barrel of oil equal to six Mcf of gas) for any calendar month, calculated on the
last day of the calendar month indicated below, of at least the required amount
set forth in the following table for the applicable period set forth opposite
thereto:

 

Applicable Amount (Mcf)

  

Calendar Month

615,472    February 2010 661,976    March 2010 657,806    April 30, 2010 662,613
   May 31, 2010 669,010    June 30, 2010 750,959    July 31, 2010 916,044   
August 31, 2010 878,460    September 30, 2010 916,854    October 31, 2010
883,889    November 30, 2010 944,887    December 31, 2010 1,006,068    January
31, 2011 894,816    February 28, 2011

 

8



--------------------------------------------------------------------------------

(c) Capital Expenditures. Make Capital Expenditures in any fiscal year in an
amount less than or equal to, but not greater than, the amount set forth in the
following table for the applicable period:

 

Fiscal Year 2010

  

Fiscal Year 2011

$22,505,000    $2,725,000

(d) Minimum Proved Developed Producing Reserve. Fail to maintain PV-10 of the
Proved Developed Producing Reserves of Borrowers, measured on a daily basis, of
at least $80,000,000 at all times.”

(xviii) Events of Default. Section 7.2(a) of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

“(a) fails to perform or observe any term, provision, condition, covenant or
other agreement contained in any of Sections 2.7, 5.2, 5.3, 5.5, 5.8, 5.12,
5.14, 5.16, 5.17, 5.21, 5.22, 5.23, 5.24, 5.25, and 6.1 through 6.16 of this
Agreement or Section 6 of the Security Agreement;”

(xix) Schedule 5.2. Schedule 5.2 is hereby replaced in its entirety with the new
Schedule 5.2 attached hereto as Annex I.

(xx) Schedule 5.3. Schedule 5.3 is hereby replaced in its entirety with the new
Schedule 5.3 attached hereto as Annex II.

3. Conditions to Effectiveness. The effectiveness of this Amendment is subject
to the fulfillment, in a manner satisfactory to the Agent and the Lenders, of
each of the following conditions precedent (the date such conditions are
fulfilled or waived by the Agent and the Lenders is hereinafter referred to as
the “Third Amendment Effective Date”):

(a) Representations and Warranties; No Event of Default. The representations and
warranties herein, in Section 4 of the Credit Agreement and in each other Loan
Document and certificate or other writing delivered to the Agent and the Lenders
pursuant hereto on or prior to the Third Amendment Effective Date shall be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) after giving effect to
this Amendment on and as of the Third Amendment Effective Date as though made on
and as of such date (except to the extent such representations and warranties
expressly relate to an earlier date), and no Default or Event of Default shall
have occurred and be continuing on the Third Amendment Effective Date or would
result from this Amendment becoming effective in accordance with its terms
(except as expressly waived herein).

 

9



--------------------------------------------------------------------------------

(b) Execution of Amendment. The Agent and the Lenders shall have executed this
Amendment and shall have received a counterpart to this Amendment, duly executed
by the Borrowers and each Guarantor.

(c) Execution of Fee Letter Amendment. The Agent shall have executed an
amendment to the Fee Letter (the “Fee Letter Amendment”) and shall have received
a counterpart to the Fee Letter Amendment, duly executed by the Borrowers. The
Borrowers shall have paid to the Agent all amounts due and owing to any Agent or
any Lender in connection with this Amendment, including, without limitation,
closing fees, attorneys’ fees and search fees.

(d) Closing Certificates. The Agent shall have received (w) a certificate from
the Secretary of each Loan Party (i) attesting to the resolutions of such Loan
Party’s Board of Directors authorizing its execution, delivery, and performance
of this Amendment and the other Loan Documents to which such Loan Party is a
party, (ii) authorizing specific officers of such Loan Party to execute the
same, and (iii) attesting to the incumbency and signatures of such specific
officers of such Loan Party; (x) copies of each Loan Party’s Governing
Documents, as amended, modified, or supplemented to the Third Amendment
Effective Date, certified by the Secretary of such Loan Party; (y) a certificate
of status with respect to each Loan Party, dated within 10 days of the Third
Amendment Effective Date, such certificate to be issued by the appropriate
officer of the jurisdiction of organization of such Loan Party, which
certificate shall indicate that such Loan Party is in good standing in such
jurisdiction; and (z) certificates of status with respect to each Loan Party,
each dated within 30 days of the Third Amendment Effective Date, such
certificates to be issued by the appropriate officer of the jurisdictions (other
than the jurisdiction of organization of such Loan Party) in which its failure
to be duly qualified or licensed would constitute a Material Adverse Change,
which certificates shall indicate that such Borrower is in good standing in such
jurisdictions.

(e) Legal Opinions. The Agent shall have received legal opinions, in form and
substance satisfactory to Agent, from counsel to the Loan Parties.

(f) Lien Searches. The Agent shall have received evidence that appropriate
financing statements have been duly filed in such office or offices as may be
necessary or, in the opinion of Agent, desirable to perfect Agent’s Liens in and
to the Collateral, and Agent shall have received searches reflecting the filing
of all such financing statements, and evidencing the absence of any other Liens
on the Collateral, other than Liens acceptable to Agent.

(g) Other Agreements. The Agent shall have received such other agreements,
instruments, approvals and other documents, each reasonably satisfactory to the
Agent in from and substance, as the Agent may reasonably request.

4. Representations and Warranties. Each of the Borrowers and the Guarantors
represents and warrants as follows:

(a) The execution, delivery and performance by the Borrowers or such Guarantor
of this Amendment (including, without limitation, Section 5) and the performance
by

 

10



--------------------------------------------------------------------------------

the Borrowers or such Guarantor of the Credit Agreement, as amended hereby, have
been duly authorized by all necessary action, and the Borrowers or such
Guarantor has all requisite power, authority and legal right to execute, deliver
and perform this Amendment (including, without limitation, Section 5) and to
perform the Credit Agreement, as amended hereby.

(b) This Amendment and the Credit Agreement, as amended hereby, is a legal,
valid and binding obligation of the Borrowers or such Guarantor, enforceable
against the Borrowers or such Guarantor in accordance with the terms thereof,
except as enforcement may be limited by equitable principles or by bankruptcy,
insolvency, reorganization, moratorium, or similar laws relating to or limiting
creditors’ rights generally.

(c) The representations and warranties contained in Section 4 of the Credit
Agreement are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) after giving effect to this Amendment on and as of the Third Amendment
Effective Date as though made on and as of the Third Amendment Effective Date
(except to the extent such representations and warranties expressly relate to an
earlier date), and no Event of Default or Default has occurred and is continuing
on and as of the Third Amendment Effective Date, or would result from this
Amendment becoming effective in accordance with its terms (except as expressly
waived herein).

5. Release. Each of the Borrowers and the Guarantors may have certain Claims
against the Released Parties, as those terms are defined below, regarding or
relating to the Credit Agreement or the other Loan Documents. The Agent, the
Lenders, the Borrowers and the Guarantors desire to resolve each and every one
of such Claims in conjunction with the execution of this Amendment and thus each
of the Borrowers and the Guarantors makes the releases contained in this
Section 5. In consideration of the Agent and the Lenders entering into this
Amendment and agreeing to substantial concessions as set forth herein, each of
the Borrowers and the Guarantors hereby fully and unconditionally releases and
forever discharges each of the Agent and the Lenders, and their respective
directors, officers, employees, subsidiaries, branches, affiliates, attorneys,
agents, representatives, successors and assigns and all persons, firms,
corporations and organizations acting on any of their behalves (collectively,
the “Released Parties”), of and from any and all claims, allegations, causes of
action, costs or demands and liabilities, of whatever kind or nature, from the
beginning of the world to the date on which this Amendment is executed, whether
known or unknown, liquidated or unliquidated, fixed or contingent, asserted or
unasserted, foreseen or unforeseen, matured or unmatured, suspected or
unsuspected, anticipated or unanticipated, which the Borrowers or the Guarantors
has, had, claims to have had or hereafter claims to have against the Released
Parties by reason of any act or omission on the part of the Released Parties, or
any of them, occurring prior to the date on which this Amendment is executed,
including all such loss or damage of any kind heretofore sustained or that may
arise as a consequence of the dealings among the parties up to and including the
date on which this Amendment is executed, including the administration or
enforcement of the Advances, the Obligations, the Credit Agreement or any of the
Loan Documents (collectively, all of the foregoing, the “Claims”). Each of the
Borrowers and the Guarantors represents and warrants that it has no knowledge of
any claim by it against the Released Parties or of any facts or acts of
omissions of the Released Parties which on the date hereof would be the basis of
a claim by the Borrowers or the Guarantors against the Released Parties which is
not released hereby. Each of the Borrowers and the Guarantors represents and
warrants that the foregoing constitutes a full and complete release of all
Claims.

 

11



--------------------------------------------------------------------------------

6. Miscellaneous.

(a) Continued Effectiveness of the Credit Agreement. Except as otherwise
expressly provided herein, the Credit Agreement and the other Loan Documents
are, and shall continue to be, in full force and effect and are hereby ratified
and confirmed in all respects, except that on and after the Third Amendment
Effective Date (i) all references in the Credit Agreement to “this Agreement”,
“hereto”, “hereof”, “hereunder” or words of like import referring to the Credit
Agreement shall mean the Credit Agreement as amended by this Amendment, and
(ii) all references in the other Loan Documents to the “Credit Agreement”,
“thereto”, “thereof”, “thereunder” or words of like import referring to the
Credit Agreement shall mean the Credit Agreement as amended by this Amendment.
To the extent that the Credit Agreement or any other Loan Document purports to
pledge to Agent, or to grant to Agent, a security interest or lien, such pledge
or grant is hereby ratified and confirmed in all respects. Except as expressly
provided herein, the execution, delivery and effectiveness of this Amendment
shall not operate as an amendment of any right, power or remedy of the Agent and
the Lenders (including the Issuing Lender) under the Credit Agreement or any
other Loan Document, nor constitute an amendment of any provision of the Credit
Agreement or any other Loan Document.

(b) Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which shall be
deemed to be an original, but all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of this Amendment by
telefacsimile or electronic mail shall be equally as effective as delivery of an
original executed counterpart of this Amendment.

(c) Headings. Section headings herein are included for convenience of reference
only and shall not constitute a part of this Amendment for any other purpose.

(d) Costs and Expenses. The Borrowers agree to pay on demand all reasonable
fees, costs and expenses of the Agent and the Lenders in connection with the
preparation, execution and delivery of this Amendment.

(e) No Waivers. Except as otherwise expressly provided herein, this Amendment is
not a waiver of, or consent to, any Default or Event of Default now existing or
hereafter arising under the Credit Agreement or any other Loan Document and the
Agent and the Lenders expressly reserve all of their rights and remedies under
the Credit Agreement and the other Loan Documents in respect of all such
Defaults or Events of Default not waived or consented to hereby, under
applicable law or otherwise.

(f) Amendment as Loan Document. The Borrowers and each Guarantor hereby
acknowledge and agree that this Amendment constitutes a “Loan Document” under
the Credit Agreement. Accordingly, it shall be an Event of Default under the
Credit

 

12



--------------------------------------------------------------------------------

Agreement if (i) any representation or warranty made by the Borrowers or any
Guarantor under or in connection with this Amendment shall have been untrue,
false or misleading in any material respect when made, or (ii) the Borrowers or
any Guarantor shall fail to perform or observe any term, covenant or agreement
contained in this Amendment.

(g) Governing Law. This Amendment shall be governed by the laws of the State of
New York.

(h) Waiver of Jury Trial. THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AMENDMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS.

[Remainder of this Page Intentionally Left Bank]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

 

BORROWERS:

DUNE ENERGY, INC.,

a Delaware corporation

By:  

/s/ James A. Watt

Name:  

James A. Watt

Title:  

President

DUNE PROPERTIES, INC.,

a Texas corporation

By:  

/s/ James A. Watt

Name:  

James A. Watt

Title:  

President

VAQUERO PARTNERS LLC,

a Texas limited liability company

By:  

/s/ James A. Watt

Name:  

James A. Watt

Title:  

President

GUARANTORS:

DUNE OPERATING COMPANY,

a Texas corporation

By:  

/s/ James A. Watt

Name:  

James A. Watt

Title:  

President

DUNE GC HOLDINGS, INC.,

a Delaware corporation

By:  

/s/ James A. Watt

Name:  

James A Watt

Title:  

President



--------------------------------------------------------------------------------

AGENT AND LENDER: WELLS FARGO CAPITAL FINANCE, INC., a California corporation,
as Agent and as a Lender By:  

/s/ Gary Forlenza

Name:  

Gary Forlenza

Title:  

Vice President



--------------------------------------------------------------------------------

Annex I

Schedule 5.2

Provide Agent (and if so requested by Agent, with copies for each Lender) with
each of the documents set forth below at the following times in form
satisfactory to Agent:

 

Monthly (as soon as possible and in any event within 30 days of each fiscal
month)    (a) a report setting forth as of the last Business Day of such month,
a summary of its hedging positions under all Hedge Agreements (including
commodity price swap agreements, forward agreements or contracts of sale which
provide for prepayment for deferred shipment or delivery of Hydrocarbons of
Borrowers, including the type, term, effective date, termination date and
notional principal amounts or volumes, the hedged price(s), interest rate(s) or
exchange rate(s), as applicable, the net market to marked value thereof and any
credit support agreements relating thereto (including any margin required or
supplied), and the counterparty to each such agreement,    Quarterly (as soon as
possible and in any event not later than 45 days after end of each quarter)   

(b) a report on a lease-by-lease or unit basis, showing (i) the gross proceeds
from the sale of Hydrocarbon products produced from Borrowers’ Oil and Gas
Properties, (ii) the quantity of Hydrocarbon products sold, (iii) the severance,
gross production, occupation, or gathering taxes deducted from or paid out of
the proceeds, (iv) the lease operating expenses, tangible drilling costs, and
Capital Expenditures, (v) the number of wells operated (or the numbers of pooled
units), drilled, or abandoned, the name, address, telephone number, and contact
with the purchaser of production for all of the Oil and Gas Properties of
Borrowers,

 

(c) a summary aging, by vendor, of each Loan Party’s accounts payable and any
book overdraft, including lease operating expenses and royalty payments,
including adequate documentation, as requested by Agent, that ensures such
royalty payments are being paid on a timely basis; and

 

(d) a report: (i) setting forth the total amount actually paid by each Loan
Party during the preceding quarter for: (A) plugging and abandonment costs for
previous or ongoing plugging and abandonment operations pertaining to such Loan
Party’s Oil and Gas Properties, and (B) general bond and supplemental bond
payments pertaining to plugging and abandonment costs; and (ii) estimating the
future payments for (A) and (B), above, for each of the succeeding two quarters.

   Semi-annually (not later than 5 Business Days after the delivery of a Reserve
Report)    (e) a Borrowing Base Certificate, current as of the close of business
on the last day of the immediately preceding month, supported by schedules
showing the derivation thereof and containing such detail and other information
as shall be determined in Agent’s Permitted Discretion, provided that (i) the
Borrowing Base set forth in the Borrowing Base



--------------------------------------------------------------------------------

   Certificate shall be (A) determined on the basis of the NYMEX Strip Prices
used in preparation of the report most recently delivered by Borrowers and
(B) effective from and including the date such Borrowing Base Certificate is
duly received by Agent but not including the date on which a subsequent
Borrowing Base Certificate is received by Agent unless Agent disputes the
eligibility of any Oil and Gas Property for inclusion in the calculation of the
Borrowing Base or the valuation thereof by notice of such dispute to Borrowers
and (ii) in the event of any dispute about the eligibility of any such property
included in the calculation of the Borrowing Base or the valuation thereof,
eligibility shall be determined in Agent’s Permitted Discretion,    Annually
(not later than 90 days after June 30th of each year)    (f) a Reserve Report,
prepared under the supervision of the chief engineer of each Borrower in
accordance with the procedures used in the Initial Reserve Report, and together
with each such Reserve Report, a certificate of an Authorized Officer of each
Borrower certifying that, to the best of his or her knowledge that: (i) such
Borrower owns good and defensible title to its Oil and Gas Properties evaluated
in such Reserve Report and such Properties are free and clear of all Liens
except for Permitted Liens, (ii) except as set forth on an exhibit to the
certificate, on a net basis there are no gas imbalances, take-or-pay or other
prepayments with respect to its Oil and Gas Properties evaluated in such Reserve
Report which would require such Borrower to deliver Hydrocarbons produced from
such Oil and Gas Properties or make cash payments at some future time without
then or thereafter receiving full payment therefore, (iii) except as set forth
on an exhibit to the certificate, none of such Borrower’s Oil and Gas Properties
have been sold since the date of the Reserve Report, which exhibit shall list
all of such Borrower’s Oil and Gas Properties sold and in such detail as is
reasonably required by Agent, (iv) attached as an exhibit to the certificate is
a list of its Oil and Gas Properties added to and deleted from the Reserve
Report most recently delivered and a list of all Persons disbursing proceeds to
such Borrower, as applicable, from its Oil and Gas Properties, (v) attached to
the certificate as an exhibit is a list of all of the Oil and Gas Properties of
such Borrower evaluated by such Reserve Report that are subject to a Mortgage, a
Security Agreement and UCC financing statements, that in each case create a
perfected, first priority Lien in such Oil and Gas Properties in favor of Agent,
and (vi) except as set forth and explained on an exhibit to such certificate,
there has not been any change in the working interest or net revenue interest of
such Borrower in any of the Oil and Gas Properties included on such Reserve
Report since the date of the last certificate delivered.    Annually (not later
than 90 days after December 31st of each year)    (g) a Reserve Report, prepared
by a qualified independent third party in accordance with the procedures used in
the Initial Reserve Report, and together with each such Reserve Report, a
certificate of an Authorized Officer of each Borrower certifying that, to the
best of his or her knowledge that: (i) such Borrower owns good and defensible
title to its



--------------------------------------------------------------------------------

   Oil and Gas Properties evaluated in such Reserve Report and such Properties
are free and clear of all Liens except for Permitted Liens, (ii) except as set
forth on an exhibit to the certificate, on a net basis there are no gas
imbalances, take-or-pay or other prepayments with respect to its Oil and Gas
Properties evaluated in such Reserve Report which would require such Borrower to
deliver Hydrocarbons produced from such Oil and Gas Properties or make cash
payments at some future time without then or thereafter receiving full payment
therefore, (iii) except as set forth on an exhibit to the certificate, none of
such Borrower’s Oil and Gas Properties have been sold since the date of the
Reserve Report, which exhibit shall list all of such Borrower’s Oil and Gas
Properties sold and in such detail as is reasonably required by Agent, (iv)
attached as an exhibit to the certificate is a list of its Oil and Gas
Properties added to and deleted from the Reserve Report most recently delivered
and a list of all Persons disbursing proceeds to such Borrower, as applicable,
from its Oil and Gas Properties, (v) attached to the certificate as an exhibit
is a list of all of the Oil and Gas Properties of such Borrower evaluated by
such Reserve Report that are subject to a Mortgage, a Security Agreement and UCC
financing statements, that in each case create a perfected, first priority Lien
in such Oil and Gas Properties in favor of Agent, and (vi) except as set forth
and explained on an exhibit to such certificate, there has not been any change
in the working interest or net revenue interest of such Borrower in any of the
Oil and Gas Properties included on such Reserve Report since the date of the
last certificate delivered.    Upon request by Agent   

(h) as soon as practicable, notification of prepayment of Hydrocarbons by any
customer of any Loan Party, together with a reasonably detailed summary of the
terms of such transaction, including, without limitation, the amount of such
prepayment, the quantity of Hydrocarbons to be delivered, the delivery schedule
of such Hydrocarbons and such other information as may be reasonably requested
by Agent,

  

 

(i) promptly after sending or receipt thereof, copies of any material notice or
other correspondence sent to, or received from, any Governmental Authority
related to the Oil and Gas Properties of any Loan Party, including, without
limitation, notice of any new plugging and abandonment or other performance or
other assurance bond requirements related to such Oil and Gas Properties,

  

 

(j) proof of payment of applicable Taxes, including Real Property, ad valorem
and Production Taxes,

  

 

(k) up to twice a year at Loan Parties’ expense (in addition to the Reserve
Reports required to be delivered pursuant to clauses (f) and (g) above), a
Reserve Report, prepared by a qualified independent third party in accordance
with the procedures used in the Initial Reserve Report, and together with each
such Reserve Report, a certificate of an Authorized



--------------------------------------------------------------------------------

  

Officer of each Borrower certifying that, to the best of his or her knowledge
that: (i) such Borrower owns good and defensible title to its Oil and Gas
Properties evaluated in such Reserve Report and such Properties are free and
clear of all Liens except for Permitted Liens, (ii) except as set forth on an
exhibit to the certificate, on a net basis there are no gas imbalances,
take-or-pay or other prepayments with respect to its Oil and Gas Properties
evaluated in such Reserve Report which would require such Borrower to deliver
Hydrocarbons produced from such Oil and Gas Properties or make cash payments at
some future time without then or thereafter receiving full payment therefore,
(iii) except as set forth on an exhibit to the certificate, none of such
Borrower’s Oil and Gas Properties have been sold since the date of the Reserve
Report, which exhibit shall list all of such Borrower’s Oil and Gas Properties
sold and in such detail as is reasonably required by Agent, (iv) attached as an
exhibit to the certificate is a list of its Oil and Gas Properties added to and
deleted from the Reserve Report most recently delivered and a list of all
Persons disbursing proceeds to such Borrower, as applicable, from its Oil and
Gas Properties, (v) attached to the certificate as an exhibit is a list of all
of the Oil and Gas Properties of such Borrower evaluated by such Reserve Report
that are subject to a Mortgage, a Security Agreement and UCC financing
statements, that in each case create a perfected, first priority Lien in such
Oil and Gas Properties in favor of Agent, and (vi) except as set forth and
explained on an exhibit to such certificate, there has not been any change in
the working interest or net revenue interest of such Borrower in any of the Oil
and Gas Properties included on such Reserve Report since the date of the last
certificate delivered, and

      (l) such other reports as to the Collateral or the financial condition of
Loan Parties, as Agent may reasonably request.

 



--------------------------------------------------------------------------------

Annex II

Schedule 5.3

Deliver to Agent, with copies to each Lender, each of the financial statements,
reports, or other items set forth set forth below at the following times in form
satisfactory to Agent:

 

Commencing on September 30, 2007 and as soon as available, but in any event
within 45 days after the end of each month thereafter during each of Parent’s
fiscal years   

(a) each month, an unaudiated consolidated and consolidating balance sheet,
income statement, and statement of cash flow covering Parent’s and its
Subsidiaries’ operations during such period,

 

(b) each quarter, an unaudiated consolidated and consolidating balance sheet,
income statement, and statement of cash flow covering Parent’s and its
Subsidiaries’ operations during such period, and

 

(c) a Compliance Certificate.

   as soon as available, but in any event within 90 days after the end of each
of Parent’s fiscal years (or 3 Business Days after the Third Amendment Effective
Date in the case of fiscal year 2009)   

(d) consolidated and consolidating financial statements of Parent and its
Subsidiaries for each such fiscal year, audited, in the case of consolidated
financial statements, by independent certified public accountants reasonably
acceptable to Agent and certified, without any qualifications (including any (A)
“going concern” or like qualification or exception, (B) qualification or
exception as to the scope of such audit, or (C) qualification which relates to
the treatment or classification of any item and which, as a condition to the
removal of such qualification, would require an adjustment to such item, the
effect of which would be to cause any noncompliance with the provisions of
Section 6.16), by such accountants to have been prepared in accordance with GAAP
(such audited financial statements to include a balance sheet, income statement,
and statement of cash flow and, if prepared, such accountants’ letter to
management), and

 

(e) a Compliance Certificate.

   as soon as available, but in any event within 30 days prior to the start of
each of Parent’s fiscal years,    (f) copies of Parent’s Projections, in form
and substance (including as to scope and underlying assumptions) satisfactory to
Agent, in its Permitted Discretion, for the forthcoming fiscal year, month by
month, certified by the chief financial officer of Parent as being such
officer’s good faith estimate of the financial performance of Parent during the
period covered thereby.    if and when filed by any Borrower,    (g) Form 10-Q
quarterly reports, Form 10-K annual reports, and Form 8-K current reports,



--------------------------------------------------------------------------------

  

(h) any other filings made by any Loan Party with the SEC, and

 

(i) any other information that is provided by a Loan Party to its shareholders
generally.

   promptly, but in any event within 10 days after a Borrower has knowledge of
any event or condition that constitutes a Default or an Event of Default,    (j)
notice of such event or condition and a statement of the curative action that
Loan Parties propose to take with respect thereto.    promptly, but in any event
within 10 days after a Loan Party has knowledge of any labor negotiations or
strikes or termination or cancellation of any Material Contract,    (k) notice
of such event or condition and a statement of the curative action that Loan
Parties propose to take with respect thereto.    promptly after the commencement
thereof, but in any event within 10 days after the service of process with
respect thereto on any Borrower or any Subsidiary of a Borrower,    (l) notice
of all actions, suits, or proceedings brought by or against any Loan Party or
any Subsidiary of a Loan Party before any Governmental Authority which
reasonably could be expected to result in a Material Adverse Change.    promptly
after sending or receipt thereof,    (m) copies of any material notice or other
correspondence sent to, or received from, any Governmental Authority related to
the Oil and Gas Properties of any Loan Party, including, without limitation,
notice of any new plugging and abandonment or other performance or other
assurance bond requirements related to such Oil and Gas Properties.



--------------------------------------------------------------------------------

promptly after receipt or delivery thereof,    (n) (i) copies of any material
notices that any Loan Party receives from or sends to any person in connection
with any Material Contract and (ii) at least 3 Business Days prior to the
effective date thereof, any amendments, modifications, waivers or other changes
to any such documents.    upon the request of Agent,    (o) any other
information reasonably requested relating to the financial condition of Loan
Parties or their Subsidiaries.